DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 09/12/2019 has been entered. Claims 1-8 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/JP2018/013013 03/28/2018 and claims foreign priority of JAPAN 2017-071379 03/31/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/12/2019 has been considered.

Claim Objections
Claims 1, 5, 6, and 7 are objected to because of the following informalities: In claim 1, insert the missing phrase “of the agent” right after the recitation “a pH” (line 3). In claim 5, insert the missing phrase “of the composition” right after the recitation “a pH” (line 3). In claim 6, insert the missing phrase “of the cosmetic” right after the recitation “a pH” (line 3). In claim 7, change the incorrect recitation “claim 6, which is” to “claim 6, wherein the cosmetic is”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) and “October 2019 Update: Subject Matter Eligibility (issued October 17, 2019)” (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), are followed here. The claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). The claim is then analyzed in Step 2A (Prong one) to determine whether it is directed to any judicial exception. The claims 1-7 recite an agent or a composition comprising at least one of a monosaccharide (e.g., glucose) and a sugar alcohol (e.g., glycerol or mannitol), which are products of nature. Accordingly, the claim is directed to at least one exception (Step 2A, prong one: YES). The claim is then analyzed in Step 2A (Prong two) and is deemed that this judicial exception is not integrated into a practical application because there is no indication that mixing them in the recited pH (i.e., from 4.0 to 7.0; from 5.0 to 7.0) or form (i.e., liquid, gel or sheet) changes the structure, function, or other properties of the glucose or glycerol (or mannitol) in any marked way. Instead, the glucose or glycerol (or mannitol) retains its naturally occurring structure and properties (e.g., skin moisturizing or osmolytical function). Thus, the claimed mixture as a whole does not display markedly different characteristics compared to the closest naturally occurring counterpart. Accordingly, the Step 2A (Prong two) is NO, because this judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because prior to 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(I) Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauermann (US 2004/0220137, published on November 4, 2004, hereinafter referred to as Sauermann ‘137).
	With regard to structural limitation “an agent (or a composition or a cosmetic comprising the agent) comprising at least one of a monosaccharide (or glucose) and a sugar alcohol (or glycerol; or mannitol), wherein a pH of the agent (or the composition or the cosmetic) is 4.0 to 7.0 (or 5.0 to 7.0)” (claims 1-6), “wherein the cosmetic is in a liquid form or a gel form” (claim 7), and “a method comprising a step of applying the medicated cosmetic according to claim 6 to skin” (claim 8):
	Sauermann ‘137 disclosed a skincare composition which retains or restores the barrier properties of the skin or a stable skincare cosmetic and/or dermatological composition which protects the skin against environmental influences such as sun and wind. The composition comprises one or more compounds from the group of osmolytes or precursors and derivatives thereof. The osmolytes used are, in particular substances from the group of polyols (myoinositol, mannitol, sorbitol). Precursors glucose, glucose polymers. Preference is given to preparations which comprise polyol, in particular glycerol, and urea at the same time. The active ingredient combinations are particularly preferably used in pH buffered preparations, where a pH of 5-7, in particular about 5-6, is very particularly preferred (page 3/14, [0022-0025]; page 4/14, [0070 to 0071]; page 5/14, [0095]). Cosmetic and dermatological preparations may exist in a variety of forms. Thus, for example, they may be a solution, an anhydrous preparation, an emulsion or microemulsion of the water-in-oil (W/O) type or of the oil-in-water (O/W) type, a multiple emulsion, for example of the water-in-oil-in-water (W/O/W) type, a gel, a solid stick, an ointment or an aerosol. A method comprises applying onto at least parts of the skin a composition which comprises at least one substance selected from an osmolyte, a precursor thereof and a derivative thereof [page 6/14, [0102]; page 13/14, para. 42]).
	Thus, these teachings of Sauermann ‘137 anticipate Applicant’s claims 1-8. The combination, composition, or method of Sauermann ‘137 meets all structural limitation of claimed agent, composition, or method, and would carry the same properties or would achieve the same intended results, including “for enhancing the skin barrier”, “medicinal”, “medicated”, and “beauty care”, required by claims 1-6 and 7.

(II) Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Philippon et al. (WO 2015/082443, published on June 11, 2015, hereinafter referred to as Philippon ‘443).
	With regard to structural limitation “an agent (or a composition or a cosmetic comprising the agent) comprising at least one of a monosaccharide (or glucose) and a sugar alcohol (or glycerol; or mannitol), wherein a pH of the agent (or the composition or the cosmetic) is 4.0 to 7.0 (or 5.0 to 7.0)” (claims 1-6), “wherein the cosmetic is in a liquid form, a gel form, or a sheet form” (claim 7), and “a 
	Philippon ‘443 disclosed a composition comprising, in a physiologically acceptable aqueous medium, at least one monosaccharide or a polysaccharide containing up to six sugar units, a polyol and a betaine. The preferred monosaccharides are chosen from D-glucose, D-fructose, D-galactose,
D-mannose, D-xylose, D-lyxose, L-fucose, L-arabinose, L-rhamnose, and advantageously denotes D-glucose, D-xylose, N-acetyl-D-glucosamine or L-fucose. The preferred polysaccharides containing up to six sugar units are chosen from sucrose, D-maltose, D-lactose, D-cellobiose. More particularly, the polyol may be chosen from glycerol (also used in Composition 1, Composition 2, and Composition 3 of EXAMPLE 1), propylene glycol, butylene glycol, pentylene glycol, hexylene glycol, dipropylene glycol, diethylene glycol, 1,3-propanediol, D-mannitol (or 1,2,3,4,5,6-hexanehexol, also disclosed in claim 3, page 23/28) and sorbitol (or D-glucitol), alone or as a mixture. The composition has a pH preferentially from 4 to 8 and preferentially from 4 to 6.5. A pH of 5±0.5 was illustrated in in Composition 1, Composition 2, and Composition 3 of EXAMPLE 1 (page 3/28, lines 9-11, 36, and 37; page 4/28, lines 2-5 and 32-35; page 7/28, lines 21 to 22; page 16/28, Table). Preferably, the composition is in the form of a solution, in the form of a lotion, in the form of an aqueous or aqueous-alcoholic gel, in the form of an aqueous base of a two-phase formulation, or in the form of a sprayable aerosol composition. An article comprising a) a water-insoluble substrate, and b) a composition as defined above, added to or impregnated onto said substrate. The water-insoluble substrate may be chosen from the group comprising woven materials, nonwoven materials, foams, sponges or wadding, as sheets, balls or films. A cosmetic process for treating keratin materials by applying such a composition above. More particularly, the composition is administered topically, by application to the surface of the keratin material. The term "keratin materials" means the skin, of the body, face and/or area around the eyes, the lips, the nails, the mucous membranes (page 12/28, lines 8-11; page 13/28, lines 23-26 and 6-12).

 
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623